DETAILED ACTION
Claim Status
Applicant’s election without traverse of a) hemostatic material of claim 1, b) support layer of resorbable material which includes resorbable collagen, adhesive layer is not present, and further components present in the composition as a sucrose solubilizer in claim 17, fibrin crosslinker form claim 14, gelatin as the filler/release agent from claims 16 and 18 in the reply filed on 11/12/2020 is acknowledged.
Examiner notes that claim 2 is being examined in light of the overlap between claims 1-2 having 6% moisture content. Furthermore, the resorbable material will be extended to include keratin and alginic acid materials and a backing. 
Claims 1-19 are pending. 
Claims 3, 6, 8-10 and 19, are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/12/2020
Claims 1-2, 4-5, 7, and 11-18 are under current Examination. 

Drawings
The drawings are objected to because there is only one figure and the drawing refers to it as Figure 1. However, 37 CFR 1.84(u)(1) indicates when there is only one drawing, it must not be numbered and the abbreviation FIG must not appear.  Therefore, the figure must be referred to as The Figure.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to 

Specification
The disclosure is objected to because of the following informalities: Paragraphs [0028], [0096], [00102], [00104], and [00140] of the specification refer to Figure 1 but should state The Figure as there is only one figure.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112 – Written Description
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claim 11 is rejected under 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor, at the time the application was filed, had possession of the claimed invention. 
Claim 11 recites the term “resorbable suture material.” However, the instant specification does not describe “resorbable suture materials” thus there is no support provided for the term resorbable suture materials. The instant specification describes non-resorbable suture materials, however it is unclear what materials are encompassed by the genus of resorbable suture materials. 
Under the revised Written Description Guidelines (March 25, 2008, Revision 1) the examiner is directed to determine whether one skilled in the art would recognize that the applicant was in possession of the claimed invention as a whole at the time of filing.  The following considerations are critical to this determination:
The courts have stated:
“To fulfill the written description requirement, a  patent specification must describe an       invention and do so in sufficient detail  that one skilled in the art can clearly conclude that "the inventor invented  the claimed invention."   Lockwood v. American Airlines, Inc.,  107  F.3d 1565, 1572,  41 USPQ2d 1961, 1966 (1997);   In re Gosteli,  872 F.2d 1008, 1012,  10 USPQ2d 1614, 1618 (Fed. Cir. 1989) (" [T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is  claimed."). Thus, an applicant complies with the written description  requirement "by describing the invention, with all its claimed limitations,  not that which makes it obvious," and by using "such descriptive means as  words, structures, figures, diagrams, formulas, etc., that set forth the  claimed invention."   Lockwood,  107 F.3d at 1572,  41 USPQ2d at Regents  of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.
The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the Application.  These include “level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics  alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention. Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient.” MPEP 2163. 
Further, for a broad generic claim, the specification must provide adequate written description to identify the genus of the claim. In Regents of the University of California v. Eli Lilly & Co., the court stated:

“A written description of an invention  involving a chemical genus, like a description of a   chemical species,  ‘requires a precise definition, such as by structure, formula, [or] chemical      name,’ of the claimed subject matter sufficient to distinguish it from other  materials. Fiers,  984 F.2d at 1171,  25 USPQ2d at 1606;  In re Smythe,  480 F.2d 1376, 1383,  178   USPQ 279, 284-85 (CCPA 1973) ("In other cases, particularly but not necessarily, chemical cases, where there is unpredictability in performance of certain  species or subcombinations other than those specifically enumerated, one  skilled in the art may be found not to have been placed in possession of a  genus. . . .").  Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.

The MPEP does state that for generic claim the genus can be adequately described if the disclosure presents a sufficient number of representative species that encompass the genus. MPEP 2163.   If the genus has a substantial variance, the disclosure must describe a sufficient variety of species to reflect the variation within that genus. See MPEP 2163.  Although the MPEP does not define what constitute a sufficient number of representative, the Courts have indicated what do not Gostelli, the Court determined that the disclosure of two chemical compounds within a subgenus did not describe that subgenus.   In re Gostelli,  872 F.2d at 1012,  10 USPQ2d at 1618.  
a.            Actual Reduction to Practice.  In the instant case, the specification recites that the resorbable material can be resorbable suture materials however the specification does not provide any examples of what encompasses resorbable materials. 
The description requirement of the patent statute requires a description of an invention, not an indication of a result that one might achieve if one made  that invention.   See In re Wilder,  736 F.2d 1516, 1521,  222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does  "little more than outlin[e] goals appellants hope the claimed invention  achieves and the problems the invention will hopefully ameliorate.").    
Here, the instant specification does not set forth any examples of said resorbable suture materials. An adequate written description of a chemical invention also requires a precise definition, such as by structure, formula, chemical name, or physical properties, and not merely a wish or plan for obtaining the chemical invention claimed. See, e.g., Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 927, 69 USPQ2d 1886, 1894-95 (Fed. Cir. 2004). See also Ariad. The specification has not provided any disclosure for a representative number of species encompassing resorbable suture materials. A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004). See also MPEP 2163 for a detailed discussion of 

b.            Sufficient relevant identifying characteristics.  As mentioned above, the specification does not provide a reasonably representative disclosure for resorbable suture materials. 
c. The level of skill in the art, and the predictability in the art are all well established and/or very predictable to a skilled artisan, with regard to generating the claimed protein and carbohydrate agents as suggested by the instant specification.  However, predicting which resorbable suture materials are encompassed within the instant invention still would be unpredictable and would require undue experimentation, as applicants have not described representative species of the instantly claimed compounds.
Therefore, the examiner concludes that there is insufficient written description of the instantly claimed genus for resorbable suture materials
Accordingly, the claims lack written description.


Claim Rejections - 35 USC § 112 – Indefinite
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11 is rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the  applicant regards as the invention.
Claim 11 recites “resorbable suture materials”. It is unclear how resorbable suture materials are different from proteinaceous materials and carbohydrate substances. Since it is unclear what materials encompass the recited resorbable suture materials, the metes and bounds of the claim are indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to 
Claims 1-2, 4-5, 7, 11-13, and 15-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zimmerman (US 4,453,939) in view of MacPhee et al. (United States Patent 6,762,336) and Seelich et al. (United States patent 6,548,729). 
Zimmerman et al. teach methods of treating wounds comprising administering to internal wounds a composition which contains a fibrinogen component and thrombin (fibrinogen activator), see claim 12. The wound dressing can comprise a collagen carrier (i.e. resorbable support material) coated on one face with a mixture of fibrinogen and thrombin and calcium ion, see abstract; col.1, line 54 till col.2, line 13; examples; claims. The recitation of time sufficient to join said wounded tissue or reduce the flow from tissue is necessarily present as Zimmerman’s composition is to wound dressings which seal and heal wounds by causing blood clotting thus rendering any time obvious. Fibrinogen and thrombin are in form of non-reacting particles that react only when contact body fluid or blood (col.2, lines 23-40, 59-63; col.3, lines 56-65). The hemostatic material is made by mixing and homogenizing the thrombin and fibrinogen in alcohol which is a known aqueous solvent, followed by spreading the mixture in a uniform layer see column 2, line 64-column 3, line 25 and the examples. Thus the haemostatic material is formed from an aqueous solution. The composition has a collagen carrier (support), see abstract and entire document. The composition can include additives such as antibiotics, see abstract.

However, MacPhee teaches hemostatic bandages that are useful for treating wounded tissue comprising layers of fibrinogen and thrombin that are provided in aqueous solution and freeze dried, see abstract and column 1, lines 7-11. The wound dressing can contain binding agents, fillers, and solubilizing agents and a release agent. The hemostatic layer further comprises binding agents to improve adherence of the layers and solubilize to improve dissolution of proteins i.e. fibrinogen and thrombin in aqueous solution, see column 3, lines 43-50. Sucrose is used as the binding agent and a solubilizer, see column 4, lines 28-32 and 41-43. The hemostatic layer further comprises release agents, see column 4, lines 38-40. The backing can be resorbable materials including proteins such as gelatin (release agent), keratin, collagen, fibrin or carbohydrate glycolic acid, cellulose and/or alginate (e.g. alginic acid), see column 5, lines 20-34. Resorbable backing is broken down into components that are consumed or eliminated such that they don't interfere with wound healing and regeneration, see column 3, lines 34-39. The backing can contain materials including silicones and plastic materials, see column 4, lines 50-54. The hemostatic layers may comprise albumin polysorbate, see column 4, line 61-column 5 line 12. The bandage includes therapeutic agents, see column 6, lines 42-column 7, line 6. 
Therefore, in view of MacPhee, it would have been prima facie obvious to one of ordinary skill in the art before the time of the invention to provide the wound dressings of Zimmerman to contain art conventional additives such as sucrose, gelatin to bind and prima facie obvious to one of ordinary skill in the art over the teachings of Zimmerman and MacPhee.
The modified Zimmerman does not teach the moisture content of the hemostatic article being from 6-44% or from 1-6%. 
However, Seelich et al. teach hemostatic wound dressing articles which comprise a moisture content of 3-20%, see paragraph [0008]. According to Seelich, the moisture content is adjusted such that it can form soft and pliable consistency by increasing the moisture, see paragraph [0008]-[0009]. The moisture content can be adjusted to any desired value by incubation in a humid chamber after lyophilization, see [0032]. 
It would have been prima facie obvious to provide the hemostatic wound dressing of the modified Zimmerman with moisture contents of about 3-20% as suggested by Seelich. A person of ordinary skill in the art would have been motivated to adjust the moisture content given it is recognized by Seelich that compositions having a 
There would have been a reasonable expectation of success given both Seelich and Zimmerman disclose wound dressing composition. 

Claims 14 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zimmerman (US 4,453,939) in view of MacPhee et al. (United States Patent 6,762,336) and Seelich et al. (United States patent 6,548,729) as applied to all claims above, and further in view of Conston et al. (United States Patent 5,456,693). 
The teachings of the modified Zimmerman are discussed above. 
The modified Zimmerman does not expressly teach the use of a fibrin crosslinking agent which is taught by the instant specification to include glutaraldehyde (see paragraph [0055]). 
Conston et al. teach that hemostatic materials can comprise a crosslinking agent such as glutaraldehyde with the purpose of increasing strength (compression modulus) of the material and to help slow bioerosion. 
It would have been prima facie obvious to provide Zimmerman’s composition with a fibrin cross-linking agent such as glutaraldehyde.
One of ordinary skill in the art would have been motivated to do so in order to help increase the strength of the hemostatic material. 
There would have been a reasonable expectation of success because both Zimmerman and Conston teach haemostatic materials. 
	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-2, 4, 5, 7, 11-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-38 of U.S. Patent No. 9,131,929 in view of Casale United States Patent 5,310,407 and Seelich et al. (United States patent 6,548,729). 
 Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and that of Patent ‘929 contain compositions consisting essentially of a fibrinogen component and fibrinogen activators including thrombin, wherein the hemostatic material is substantially homogenous. Both the instant claims and that of Patent ‘929 contain compositions which comprise a fibrin crosslinker. The instant claims render obvious any amounts present. Both the instant claims and that of ‘929 comprise a haemostatic material which contains a filler, solubilizing agent and release agent. The difference with the instant claims and that of 
Casale teaches delivery systems for insertion of hemostatic materials to a site in need thereof, which includes a site of bleeding (i.e. wounds) see abstract, column 2, lines 30-45 and entire document. The hemostatic material is applied via an applicator, see abstract, and claims 1, 5, and 14. 
It would have been obvious to provide the composition of the instant claims in a method of treating wounded internal tissue to deliver the hemostatic material of the patented claims to a site within the body with an application tip for ease of delivery and to treat wounds. 
The instant claims recite a moisture content being from 1-6% or 6-44%. 
However, Seelich et al. teach hemostatic wound dressing articles which comprise a moisture content of 3-20%, see paragraph [0008]. According to Seelich, the moisture content is adjusted such that it can form soft and pliable constancy by increasing the moisture, see paragraph [0008]-[0009]. The moisture content can be adjusted to any desired value by incubation in a humid chamber after lyophilization, see [0032]. 
It would have additionally been prima facie obvious to provide the hemostatic wound dressing of Patent ‘929 with a moisture contents of about 3-20% as suggested by Seelich. A person of ordinary skill in the art would have been motivated to adjust the moisture content given it is recognized by Seelich that compositions having a higher moisture content are softer and more pliable in consistency than ones with less moisture. 

Claims 1-2, 4, 5, 7, 11-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-38 of U.S. Patent No. 9,259,503 in view of Seelich et al. (United States patent 6,548,729). 
  Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and that of Patent ‘503 contain compositions consisting essentially of a fibrinogen component and fibrinogen activators including thrombin, wherein the hemostatic material is substantially homogenous. The instant claims render obvious any amounts present. Both the instant claims and that of Patent ‘503 comprise a haemostatic material which contains a filler, solubilizing agent and release agent, and fibrin crosslinker can be present. The difference with the instant claims and that of the ‘503 Patent is that the instant claims comprise a moisture content. 
The instant claims recite a moisture content of the hemostatic composition being from 1-6% or 6-44%.
However, Seelich et al. teach hemostatic wound dressing articles which comprise a moisture content of 3-20%, see paragraph [0008]. According to Seelich, the moisture content is adjusted such that it can form soft and pliable consistency by increasing the moisture, see paragraph [0008]-[0009]. The moisture content can be adjusted to any desired value by incubation in a humid chamber after lyophilization, see [0032]. 
It would have been prima facie obvious to provide the hemostatic wound dressing of Patent ‘503 with a content of about 3-20% as suggested by Seelich. A person of ordinary skill in the art would have been motivated to adjust the moisture content given it is recognized by Seelich that compositions having a higher moisture content are softer and more pliable in consistency than ones with less moisture. 

Claims 1-2, 4, 5, 7, 11-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/289535(reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because:
	Both the instant clams and that of co-pending Application recite wound dressings having fibrinogen and thrombin. The dressing has fillers and release agents and solubilizing agents and is capable of being cast as a single piece and have the same moisture content. The dressings are both used to treat wounded tissue. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. 


Conclusion
Currently, no claims are allowed and all claims are rejected. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sarah Al-Awadi whose telephone number is (571) 270-7678.  The examiner can normally be reached on 9:30 am - 6:00 pm; M-F (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, David J Blanchard can be reached at (571) 272-0827. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.

/SARAH ALAWADI/           Primary Examiner, Art Unit 1619